Citation Nr: 0405269	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disorder.  In June 2003, 
the Board remanded the claim to the RO.  In September 2003, 
the veteran appeared at a videoconference hearing before the 
Board.


FINDINGS OF FACT

In a May 1996 decision, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart disorder.  Evidence received since 
that time is cumulative or redundant, or does not relate to 
an unestablished fact necessary to substantiate the claim, 
and the additional evidence does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a heart disorder; and the 
May 1996 Board decision remains final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1977 to August 1978.  His service medical records show 
that at the time of his entrance examination in November 
1976, a history of pain or pressure in the chest and an upper 
respiratory infection was noted.  The heart and vascular 
system were reported to be normal and his blood pressure was 
120/80.  In June 1977, his blood pressure was 100/60 and 
there was a faint murmur which was considered to be probably 
functional in nature.  In a medical board report dated in 
June 1978 it was indicated that a cardiology consultation had 
resulted in the opinion that the veteran had a bicuspid 
aortic valve with some aortic regurgitation, a congenital 
condition that had existed prior to his enlistment.  Systolic 
and diastolic murmurs were noted on the medical board 
examination.  The final diagnosis was bicuspid aortic valve.

A VA outpatient treatment record dated in January 1979 noted 
the presence of a systolic murmur. 

At a VA examination given in March 1979, it was indicated 
that a heart murmur was not found, and there was also no 
evidence of cardiac pathology.

During an April 1979 hospitalization, it was indicated that 
there were systolic and diastolic murmurs consistent with 
aortic insufficiency.

A VA outpatient treatment record dated in August 1979 
indicated that there was aortic insufficiency and a bicuspid 
aortic valve.  The veteran was also treated at a private 
medical facility in 1979, and the diagnoses included aortic 
valvular insufficiency.

During a July 1981 hospitalization, a diagnosis of aortic 
insufficiency of unknown etiology was made.  

At a VA examination given in December 1982, a diagnosis was 
made of heart disease secondary to rheumatic fever with a 
negative examination except for a systolic aortic murmur. 

In an August 1983 decision, the Board found that the 
veteran's cardiovascular condition was of preservice origin 
and had not increased in severity during service. 

In a July 1985 statement, the veteran's mother said that he 
was a normal child and was healthy throughout his school 
years and prior to his enlistment in service.

In a June 1986 decision, the Board found that service 
connection for a heart disorder was not warranted, as the 
evidence did not show that a preservice heart disorder had 
increased in severity during service.  

VA medical records show that the veteran was hospitalized 
from November to December 1991 for aortic valve replacement, 
left and right heart catheter with left ventriculogram, and 
coronary angiography.  Discharge diagnoses were aortic 
insufficiency and status post aortic valve replacement. 

VA outpatient treatment records from 1991 to 1994 show the 
veteran receiving follow-up care and treatment in the 
cardiology clinic.

In a May 1996 decision, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart disorder.  

In January 1997, the veteran was given a VA heart disease 
examination.  He reported that he had been diagnosed with a 
heart problem in 1977 after experiencing syncopal episodes.  
He said that he underwent an aortic valve replacement in 
December 1991, and was hospitalized in October and November 
1996 for syncope.  Following examination and testing, the 
examiner's impression was status post aortic valve 
replacement.

Private medical records from Touro Hospital from 1999 to 2002 
show the veteran being seen with complaints of syncope and 
chest pain on several occasions.  In October 1999 he was 
treated after experiencing chest pain and syncope.  Discharge 
diagnoses from an October 2000 hospitalization include 
syncope, chest pain, and status post history of aortic valve 
replacement with inadequate anticoagulation secondary to 
noncompliance of medications.  An echocardiogram performed in 
July 2002 was essentially normal, with limited but adequate 
exercise performance and negative stress test also being 
indicated.

VA outpatient medical records from 2001 to 2002 show numerous 
complaints of chest pain and chest tightness.

In January 2002, the veteran filed an application to reopen 
his claim for service connection for a heart disorder.

In September 2003, the veteran testified at a videoconference 
hearing before the Board.  He said that he was first treated 
for a heart condition three weeks into boot camp when he 
passed out during a three mile run.  He said that he woke up 
in the hospital.  He stated that he was kept in the hospital 
for a couple of weeks, and told that he had a heart murmur.  
He testified that later on he was told he had aortic 
insufficiency.  He said that he appeared before two physical 
evaluation boards during service, and was told that he was 
being discharged for medical reasons.  He said that he had 
received continuous treatment for a heart condition since his 
discharge from service.  He said that he was not made aware 
of the existence of a heart problem at the time of his entry 
into service.  At the hearing, the veteran submitted 
additional medical records which are largely duplicative of 
evidence already in the record.  RO consideration of these 
additional medical records was waived.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to reopen and substantiate 
his claim for service connection for a heart disorder.  
Identified medical records have been obtained.  A VA 
examination is not warranted prior to a previously denied 
claim being reopened with new and material evidence.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

A Board decision in May 1996 found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart disorder.  Such decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence has been submitted since then, and 
if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In January 2002, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

At the time of the 1996 Board decision, evidence of record 
included the veteran's service medical records which 
reflected the presence of a heart murmur.  It was indicated 
that the veteran had a bicuspid aortic valve that was 
congenital in nature and therefore preexisted his military 
service.  The heart murmur was again noted when the veteran 
was hospitalized in 1979 and on the VA examination in 1981.  
The VA examination in 1982 reflected a diagnostic impression 
of heart disease secondary to rheumatic fever that had 
reportedly occurred during the veteran's childhood.  Evidence 
from 1991 showed hospitalization for an aortic valve 
replacement with discharge diagnoses of aortic insufficiency 
and status post aortic valve replacement.  VA outpatient 
treatment records from 1991 to 1994 reflected follow-up 
treatment of the veteran for his cardiac condition.

Evidence received since the Board's 1996 decision includes 
copies of some medical records which were previously 
considered, and such are redundant, not new evidence.  The 
veteran has made additional statements at his hearing in 
which he again attributes his heart disorder to service, but 
these statements are cumulative or redundant, not new 
evidence.  Medical records concerning conditions other than a 
heart disorder have also been received, and these irrelevant 
records are not material evidence.  A VA examination in 1997 
did not find that the veteran's preservice heart disorder was 
aggravated during service.  Some additional medical records 
have been submitted which show the existence of and treatment 
for a heart disorder many years after service.  This was a 
previously known fact, and to this extent such medical 
records are cumulative and not new.  Vargas-Gonzalez v. West, 
12 Vet.App. 321 (1999).  Moreover, the additional medical 
records do not show that the heart disorder which preexisted 
service was aggravated during service, and thus such records 
are not material evidence as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1996 Board decision.  Thus the claim 
for service connection for a heart disorder is not reopened, 
and the 1996 Board decision remains final.


ORDER

The application to reopen a claim for service connection for 
a heart disorder is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



